Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rule prohibiting the loss of state property. According to the misbehavior report, a review of overdue books from the correctional facility library established that petitioner received a law library book and its pocket part and failed to return them. The misbehavior report, together with the hearing testimony and library distribution sheet, provide substantial evidence to support the determination (see Matter of Foster v Coughlin, 76 NY2d 964, 966 [1990]). Petitioner’s assertion that he returned the book raised a credibility issue for the Hearing Officer to resolve (see Matter of Johnson v Selsky, 246 AD2d 713 [1998]). We are also unpersuaded by petitioner’s contention that the charge should be dismissed because the misbehavior report was written two weeks after the book was due and not “as soon as practicable” (7 NYCRR 251-3.1 [a]). The misbehavior report states that it was written on the date the overdue library book list was reviewed and the loss was discovered.
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.